19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                             Exhibit B Pg 1 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                             Exhibit B Pg 2 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                             Exhibit B Pg 3 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                             Exhibit B Pg 4 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                             Exhibit B Pg 5 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                             Exhibit B Pg 6 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                             Exhibit B Pg 7 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                             Exhibit B Pg 8 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                             Exhibit B Pg 9 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 10 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 11 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 12 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 13 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 14 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 15 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 16 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 17 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 18 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 19 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 20 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 21 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 22 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 23 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 24 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 25 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 26 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 27 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 28 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 29 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 30 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 31 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 32 of 33
19-01359-jlg   Doc 18-2   Filed 12/03/19 Entered 12/03/19 10:25:42   Exhibit
                            Exhibit B Pg 33 of 33
